This writ of error was taken to a judgment of ouster in quo warranto proceedings brought by the Attorney General of the State to effectuate a legislative enactment as follows:
"AN ACT to Abolish the Town of San Mateo City, Florida, and to Make Provision for the Protection of Its Creditors; to Provide for the Holding of an Election to Determine Whether This Act Shall Take Effect; to Provide for the Qualifications of the Electors to Participate in Said Election; to Provide for the Appointment of Clerk and Inspectors of Said Election; to Provide for the Calling and Giving Notice of Said Election.
  "BE IT ENACTED BY THE LEGISLATURE OF THE STATE OF FLORIDA: *Page 548
"Section 1. That the Town of San Mateo City, situated in Putnam County, Florida, be and the same is hereby abolished.
"Section 2. That the County Commissioners of Putnam County, Florida, are hereby required, annually, to ascertain and levy sufficient millage upon the real and personal property situate within the territorial boundaries of said San Mateo City, to meet all outstanding obligations of said municipality, and to provide for the payment of interest and the creation of a sinking fund to pay the principal of all bonded indebtedness of said municipality.
"Section 3. The said taxes shall be assessed, levied and equalized in the same manner and at the same time as State and County taxes are levied, assessed and equalized by said Board of County Commissioners of Putnam County, Florida.
"Section 4. That the Tax Collector of Putnam County, Florida, shall collect the taxes levied, as aforesaid, and shall pay the same over to the Board of Bond Trustees of Putnam County, Florida; that the said Board of Bond Trustees of Putnam County, Florida, for the purpose of this Act, are hereby constituted, designated and appointed as Trustees of all funds, money and credits now belonging to the said Town of San Mateo City, and taxes hereafter assessed, levied and collected, for the use and benefit of the creditors of the said Town, and the said Board of Bond Trustees of Putnam County, Florida, in their name as such, are hereby empowered to sue for and collect all moneys, funds and credits due and owing to said Town of Mateo City.
"Section 5. The said Board of Bond Trustees of Putnam County, Florida, is hereby authorized, out of funds coming into its hands for that purpose, to pay the debts of said Town and take acquittances therefor, and are hereby required to account for all moneys received for said purposes, *Page 549 
at the same time and in the same manner, as they are required to account for other moneys received by them on behalf of Putnam County, Florida.
"Section 6. That the tax roll of the Town of San Mateo City for the tax year 1933, is hereby abolished, and the said County Commissioners of Putnam County, Florida, are hereby required to levy the taxes hereinbefore mentioned, for the purposes aforesaid, commencing with the tax year 1933; that the tax roll of Putnam County, Florida, as annually made and prepared by the Tax Assessor of Putnam County, Florida, and equalized by said Board of County Commissioners, shall be the tax roll upon which all taxes hereby provided for, shall be levied.
"Section 7. This Act shall take effect immediately upon its ratification by a majority of the people owning land in the said Town of San Mateo City at the time of adjournment of the present session of the Legislature of the State of Florida, who are 21 years of age (actually voting) at an election to be held in said town on the second Tuesday in July, A.D. 1933.
"Section 8. The Mayor of said town shall make up or cause to be made up a list of all persons (as nearly as may be) over the age of twenty-one years who own land in said town, which list shall be delivered to the Clerk and Inspectors of said election for their assistance in determining the persons who are qualified to vote at said election, provided that all persons who own land in said town and are over twenty-one (21) years of age shall be permitted to vote at said election whether their names are contained on said list or not, or whether they are registered voters and have paid their poll taxes or not.
"Section 9. The Mayor of said town shall appoint the Clerk and Inspectors of said election and shall issue his *Page 550 
proclamation calling said election to be held on the second Tuesday in July, A.D. 1933, at a voting place to be therein designated in said town, and shall therein designate the Inspectors and Clerk to hold said election, which said notice shall be posted at or near the main entrance to the building in which the Post Office is located, and may give such further publicity as in his judgment may appear advisable.
"Section 10. The Mayor of said town shall have printed and delivered to the said Clerk and Inspectors of election a ballot to be used at said election by those voting therein, which said ballot shall be so prepared and arranged as to give the voters at said election an opportunity, by its use, to express their will for or against the ratification of this Act.
"Section 11. The holding of said election, the canvassing of the returns thereof, the time of opening and closing the polls shall be held as nearly as may be in accordance with the laws of the State of Florida governing general elections, except as otherwise herein provided.
"Section 12. If a majority of the persons owning land in said town, who are over twenty-one (21) years of age (actually voting at said election) shall vote in favor of the ratification of this Act, then this Act shall become a law and be effective, otherwise it shall not become a law.
"Became a law without the Governor's approval."
A statute which has been duly enacted and is complete in its provisions for legal and practical operation may by the statute itself be made to become operative upon the happening of a lawful contingency such as a stated vote of the electors or property owners of the appropriate governmental entity. Nabb v. Andreu, 89 Fla. 414, 104 So. 591; Olds, et al., v. State, exrel., 101 Fla. 218, 133 So. 641.
  Section 18, Article III, of the Constitution is as follows: *Page 551
"No law shall take effect until sixty days from the final adjournment of the session of the Legislature at which it may have been enacted, unless otherwise specially provided in such law."
The provisions that the enactment shall take effect upon its ratification by a majority "of the people owning land in the said Town of San Mateo City at the time of adjournment of the present session of the Legislature of the State of Florida, who are 21 years of age (actually voting) at an election to be held in said town on the second Tuesday in July, A.D. 1933," do not make an unreasonable or arbitrary classification of those who are to determine by vote the contingency upon which the enactment shall become operative, even if the provisions may be interpreted to permit owners of land who are twenty-one years of age, but who are not qualified electors in the municipality to vote at the election called under the statute to approve or disapprove the enactment to abolish the municipal government and to provide for paying its debts. See State, ex rel. Cheyney v. Samson, 62 Fla. 303, 57 So. 196.
There is nothing in the statute to impair the purity of the ballot designed to be preserved by Section 9 of Article VI of the Constitution, or to violate Section 26 of Article III.
The statute relates to a municipality, provides for paying its debts, and only incidentally to the jurisdiction and duties of county officer, therefore neither Section 8, Article VIII, nor Sections 20 and 21, Article III, of the Constitution is violated. State, ex rel. McQuaid v. Commissioners of Duval County, 23 Fla. 483, 3 So. 193; Lainhart v. Catts, 73 Fla. 735,75 So. 47.
The statute fixed the day for the election to determine whether the Act should become effective, and the mechanics *Page 552 
of calling and preparing for the election by one who was defacto mayor, claiming to be the de jure mayor, do not render the election illegal in the absence of a showing of fraud or illegal conduct in holding the election or in making a canvass and return and declaration of the result of the election.
Affirmed.
DAVIS, C. J., and TERRELL and BUFORD, J. J., concur.